Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 01/08/2021. As directed by the amendment: claims 1, 3-5 and 15 are amended and new claim 22 is added.  Thus, claims 1-6,8-12, and 14-22 are presently under consideration in this application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-10, 15 and 19-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rozmarynowski et al (2011/0309055) in views of Serkh et al (7552708) and Hauck et al (20130288835).

 	For claim 1,  Rozmarynowski teaches a power system (abstract) (fig.1-3) comprising: a generator (16) configured to be driven by an engine (14), the generator (16) coupled to the engine (14) on a first side (at the side of element 46) of the generator(16)  and having a generator clutch (58) extending from a second side of the generator (16) opposite the engine (14) (par.13 and 20), the generator clutch (58) being coupled to the engine (14); and a compressor (28 part of element 26) positioned at the second side of the generator (16) opposite from the engine (14), the compressor (28) comprising a compressor shaft (12) extending toward the generator (16) and configured to be driven via the generator clutch (58) (par.15 and 20). 
 	Rozmarynowski fails to teach wherein the engine and the generator are configured to rotate in a first direction, and the compressor shaft is configured to rotate in a second direction opposite the first direction while being driven via the generator clutch and wherein a distance between the generator clutch and the compressor shaft is less than a distance between the generator clutch and an idler pulley or a tensioner. 

 	Serkh, as shown in figure 2, wherein the engine and the generator (14) are configured to rotate in a first direction, and the compressor (22) shaft is configured to rotate in a second direction opposite the first direction while being driven via the generator clutch (col.6, lines 5-15).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Rozmarynowski‘s reference, to drive the engine and generator opposite than compressor, as suggested and taught by Serkh, for the purpose of providing an improved by the tensioner being asymmetrically biased in a direction tending to cause the power transmission belt to be under tension (Serkh, abstract).
	Hauck teaches, similar generator with compressor, wherein a distance between the generator clutch (3 as shown in fig.1) and the compressor shaft (4 as shown in fig.1)  and  a distance between the generator clutch (3 as shown in fig.1) and an idler pulley or a tensioner (BT1 as shown in fig.1) (par.25). 
	Hauck teaches the generator clutch (3 as shown in fig.1), and the compressor shaft (4 as shown in fig.1) and an idler pulley or a tensioner (BT1 as shown in fig.1) (par.25).  While it is inherent that there are some distance between the generator clutch and computer shaft and some distance between generator clutch and idler pulley/tensioner; the Hauck reference (specification and figures) itself is silent if the distance between generator clutch and computer shaft is less than the distance between generator clutch and idler pulley/tensioner.
Further, Applicant places no criticality on the limitation of “distance between generator clutch and computer shaft is less than the distance between generator clutch 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the combination of Rozmarynowski, Serkh and Hauck. by making the distance between generator clutch and computer shaft is less than the distance between generator clutch and idler pulley/tensioner as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 


For claim 8,  Rozmarynowski teaches an enclosure (20) having one or more service panels (22), wherein the enclosure (20) is configured to provide service access to the generator, the engine, the belt and the compressor housed in the enclosure via the one or more service panels (par.14).
For claim 9,  Rozmarynowski teaches  wherein the service access is provided by the one or more service panels that are located on a same side of the enclosure (20) (par.14).
 	
 	
 	 For claim 15,  Rozmarynowski teaches power system to provide welding-type power (abstract) (fig.1-3) comprising: an enclosure (20) (par.14) comprising; a generator (16) configured to be driven by an engine (14) and contained in the enclosure (20), the generator (16) coupled to the engine (14) on a first side of the generator (16) and having a clutch (58) extending from a second side of the generator (16) opposite the engine (14), the clutch (58) being coupled to the engine (14) (par.15 and 20); and a compressor (28 part of 26) positioned at the second side of the generator (16) opposite from the engine (14), the compressor (28) having a compressor shaft (12) extending toward the generator (16) and configured to be driven via the clutch (58); and power conversion circuitry operatively connected to the generator (16) (par.21 and 23). 

 Rozmarynowski fails to teach wherein the engine and the generator are configured to rotate in a first direction, and the compressor shaft is configured to rotate in a second direction opposite the first direction while being driven via the clutch and wherein the compressor shaft is arranged between one or both of an idler pulley or a tensioner and the clutch. 	
 	Serkh, as shown in figure 2, wherein the engine and the generator (14) are configured to rotate in a first direction, and the compressor (22) shaft is configured to rotate in a second direction opposite the first direction while being driven via the 
 	Hauck teaches, similar generator with compressor, the compressor shaft (4 as shown in fig.1) with both of an idler pulley or a tensioner (BT1 as shown in fig.1) and the clutch (11 as shown in fig.1) (par.31). 
 	Hauck discloses the claimed invention except for the rearrangement of wherein the compressor shaft is arranged between one or both of an idler pulley or a tensioner and the clutch. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange Hauck system, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange compressor shaft between one or both of an idler pulley or a tensioner and the clutch for the purpose of providing the motor that can be of relatively simple dimensions, with corresponding cost advantages (Hauck, par.14). 


 	For claim 19, Rozmarynowski teaches wherein the power conversion circuitry is configured to provide welding-type power for a welding-type tool (par.21 and 23). 

 	For claim 22, Rozmarynowski fails to teach wherein the belt directly links the clutch to the idler pulley, the idler pulley to the compressor pulley, the compressor pulley to the tensioner, and the tensioner to the clutch, in that order, while the belt is driven by the clutch.
	Serkh, as shown in figure 1, wherein the belt directly links the clutch (12 the clutch which part of the generator 14) to the idler pulley (16), the idler pulley (16) to the compressor pulley (20), the compressor pulley (20) to the tensioner (26), and the tensioner (26) to the clutch (12), in that order, while the belt is driven by the clutch (12) (col.6, lines 5-15).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Rozmarynowski‘s reference, the belt directly links the clutch to the idler pulley, the idler pulley to the compressor pulley, the compressor pulley to the tensioner, and the tensioner to the clutch, as suggested and taught by Serkh, for the purpose of providing an improved by the tensioner being asymmetrically biased in a direction tending to cause the power transmission belt to be under tension (Serkh, abstract).


Claims 2-6, 16, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozmarynowski et al (2011/309055) in views of Serkh et al  as applied to claims above, and further in view of Liu et al (2002/0039942).
Rozmarynowski, as modified by Serkh and Hauck, discloses all the limitation as previously set forth except for a belt configured to operatively link the generator clutch and a compressor pulley coupled to the compressor shaft, an idler pulley and a tensioner, wherein the belt links the generator clutch, the compressor pulley, the idler pulley and the tensioner, wherein the generator clutch is configured to drive the belt, such that the idler pulley and the tensioner are driven in a first rotational direction, wherein the belt is driven in a tortuous path around the generator clutch, the compressor pulley, the idler pulley and the tensioner, wherein a first span of the belt linking the generator clutch to at least one of the idler pulley or the tensioner has a length that is greater than a possible second span that would directly link the generator clutch and the compressor pulley, and wherein the generator is configured to drive the compressor shaft by a belt linking the generator clutch and a compressor pulley coupled to the compressor shaft and wherein the belt configured to operatively link the generator clutch and the compressor pulley coupled to the compressor shaft is disposed in a plane situated between the generator and the compressor. 
 	Liu teaches, as shown in figures 1, 3 and 7,  a belt configured to operatively link the generator clutch and a compressor pulley coupled to the compressor shaft (par.32 and 37), an idler pulley and a tensioner, wherein the belt links the generator clutch, the compressor pulley, the idler pulley and the tensioner (par.23, 32-33 and 36-37) (fig.1 and 3), wherein the generator clutch is configured to drive the belt, such that the idler pulley and the tensioner are driven in a first rotational direction (par.23, 32-33 and 36-.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rozmarynowski et al (2011/309055) in views of Serkh et al (7552708) and Hauck et al (20130288835) as applied to claims above, and further in view of Salsich et al (20090160573).

 	Salsich teaches, as shown in figure 2, the power conversion circuitry (34) located in a compartment below the compressor (32) within the enclosure (20) (par.28). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Rozmarynowski‘ s reference, to include power conversion circuitry located in a compartment below the compressor within the enclosure, as suggested and taught by Salsich, to improve portability, serviceability, reliability, and control of the plasma torch and the components within the single enclosure of the system (Salsich, par.15).



Claims 12, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozmarynowski et al (2011/309055) in views of Serkh et al (7552708) and Hauck et al (20130288835)  as applied to claims above, and further in view of Wurtele et al (20070132243).
Rozmarynowski, as modified by Serkh and Hauck, discloses all the limitation as previously set forth except for wherein a crankshaft of the engine is directly coupled to an armature shaft of the generator to turn the generator clutch, and wherein the engine is a horizontal shaft air-cooled gasoline engine.


Response to Amendments/Arguments
Applicant’s arguments with respect to claims 1-6, 8-12, and 14-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715